Exhibit 10.2

ASSET PURCHASE AGREEMENT

BETWEEN

TEVA PHARMACEUTICAL INDUSTRIES LTD.

AND

SAGENT PHARMACEUTICALS, INC.

DATED AS OF

JUNE 15, 2016

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I. DEFINITIONS

1

 

 

 

 

 

SECTION 1.1.

Definitions

1

 

SECTION 1.2.

Interpretation

6

 

SECTION 1.3.

Currency

6

 

SECTION 1.4.

Incorporation by Reference and Supremacy of FTC Order

7

 

 

ARTICLE II. SALE AND PURCHASE OF TRANSFERRED ASSETS

7

 

 

 

 

 

SECTION 2.1.

Purchase and Sale

7

 

SECTION 2.2.

Transferred Assets

7

 

SECTION 2.3.

Assumption of Certain Liabilities and Obligations

8

 

SECTION 2.4.

License to Certain Product Technology

8

 

SECTION 2.5.

Covenant Not to Sue.

9

 

SECTION 2.6.

Nonassignable Assets.

9

 

 

ARTICLE III. PURCHASE PRICE

9

 

 

 

 

 

SECTION 3.1.

Purchase Price

9

 

SECTION 3.2.

Allocation of Purchase Price

9

 

SECTION 3.3.

Transfer Taxes

9

 

 

ARTICLE IV. THE CLOSING

10

 

 

 

 

 

SECTION 4.1.

Closing Date

10

 

SECTION 4.2.

Transactions to Be Effected at the Closing

10

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES OF SELLER

10

 

 

 

 

 

SECTION 5.1.

Seller Organization; Good Standing

10

 

SECTION 5.2.

Authority; Execution and Delivery

10

 

SECTION 5.3.

Consents; No Violation, Etc.

11

 

SECTION 5.4.

Title to Transferred Assets

11

 

SECTION 5.5.

Litigation

11

 

SECTION 5.6.

Regulatory Issues

12

 

SECTION 5.7.

No Brokers

12

 

SECTION 5.8.

Exclusive Representations and Warranties

12

 

SECTION 5.9.

Regulatory Commitments

12

 

SECTION 5.10.

Contracts to be Assumed; Customers

12

 

SECTION 5.11.

Inventory.

13

 

SECTION 5.12.

Assets.

13

 

SECTION 5.13.

Absence of Certain Changes.

13

 

 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES OF BUYER

13

 

 

 

 

 

SECTION 6.1.

Buyer's Organization; Good Standing

13

 

SECTION 6.2.

Authority; Execution and Delivery

13

 

SECTION 6.3.

Consents; No Violations, Etc.

13

 

SECTION 6.4.

Litigation

14

 

SECTION 6.5.

Development

14

 

SECTION 6.6.

No Brokers

14

 

SECTION 6.7.

Availability of Funds

14

 

SECTION 6.8.

Solvency

14

 

SECTION 6.9.

Independent Investigation; No Seller Warranty

15

 

 

--------------------------------------------------------------------------------

 

ARTICLE VII. CERTAIN COVENANTS AND AGREEMENTS OF SELLER 

15

 

 

 

 

 

SECTION 7.1.

Conduct of Business Until Closing

15

 

SECTION 7.2.

Post-Closing Orders and Payments

16

 

SECTION 7.3.

Technology Transfer; Assistance with Buyer Regulatory Filings

16

 

SECTION 7.4.

Seller's NDC Numbers

16

 

SECTION 7.5.

Competition

16

 

SECTION 7.6.

Sales Data; Customer

17

 

 

ARTICLE VIII. CERTAIN COVENANTS AND AGREEMENTS

17

 

 

 

 

 

SECTION 8.1.

Insurance

17

 

SECTION 8.2.

Books and Records

17

 

SECTION 8.3.

Confidentiality

17

 

SECTION 8.4.

Assumption of Regulatory Commitments

18

 

SECTION 8.5.

Bulk Transfer Laws

18

 

SECTION 8.6.

Buyer NDC Numbers; Buyer Trademarks and Buyer Trade Dress Changes

18

 

SECTION 8.7.

Response to Medical Inquiries and Products Complaints

18

 

SECTION 8.8.

Transition of Manufacturing Services.

18

 

SECTION 8.9.

Use of Transferred Assets

19

 

 

ARTICLE IX. OTHER COVENANTS AND AGREEMENTS

19

 

 

 

 

 

SECTION 9.1.

Trade Returns, Medicaid Rebates, Chargebacks

19

 

SECTION 9.2.

Adverse Experience Reports

20

 

SECTION 9.3.

Transfer of Product ANDAs, Etc.

20

 

SECTION 9.4.

Further Action; Consents; Filings

20

 

SECTION 9.5.

Compliance with the Federal Trade Commission Decision

21

 

SECTION 9.6.

Representations to Customers.

21

 

SECTION 9.7.

Preservation of Data Room.

21

 

 

ARTICLE X. CONDITIONS PRECEDENT

21

 

 

 

 

 

SECTION 10.1.

Conditions to Each Party's Obligations

21

 

SECTION 10.2.

Conditions to Obligations of Buyer

21

 

SECTION 10.3.

Conditions to the Obligations of Seller

22

 

 

ARTICLE XI. TERMINATION, AMENDMENT AND WAIVER

22

 

 

 

 

 

SECTION 11.1.

Termination

22

 

SECTION 11.2.

Amendments and Waivers

23

 

SECTION 11.3.

Rescission

23

 

SECTION 11.4.

Modification

23

 

 

ARTICLE XII. INDEMNIFICATION

24

 

 

 

 

 

SECTION 12.1.

Survival

24

 

SECTION 12.2.

Indemnification by Seller

24

 

SECTION 12.3.

Indemnification by Buyer

24

 

SECTION 12.4.

Limitations.

24

 

SECTION 12.5.

Procedure

25

 

SECTION 12.6.

Adjustment to Purchase Price

26

 

 

- ii -

--------------------------------------------------------------------------------

 

ARTICLE XIII. GENERAL PROVISIONS 

26

 

 

 

 

 

SECTION 13.1.

Expenses

26

 

SECTION 13.2.

Further Assurances and Actions

27

 

SECTION 13.3.

Notices

27

 

SECTION 13.4.

Headings

28

 

SECTION 13.5.

Severability

28

 

SECTION 13.6.

Counterparts

28

 

SECTION 13.7.

Entire Agreement; No Third-Party Beneficiaries

28

 

SECTION 13.8.

Governing Law

29

 

SECTION 13.9.

Jurisdiction, Venue, Service of Process, WAIVER OF JURY TRIAL

29

 

SECTION 13.10.

Specific Performance

29

 

SECTION 13.11.

Allergan

29

 

SECTION 13.12.

Publicity

29

 

SECTION 13.13.

Assignment

30

 

Exhibit A

 

Assignment and Assumption Agreement

Exhibit B

 

Bill of Sale

Exhibit C

 

Products

Exhibit D

 

Supply Agreement

Exhibit E

 

Purchase Price Allocation

Exhibit F

 

Form of Customer Notice

Appendix I

 

Proposed Order/Final Order

Appendix II

 

Provisions from Order

Appendix III

 

Seller NDC Number Transition Services

 

 

 

- iii -

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of JUNE 15, 2016 (the
“Effective Date”), is made by and between SAGENT PHARMACEUTICALS, INC., a
Wyoming corporation (“Buyer”), and TEVA PHARMACEUTICAL INDUSTRIES LTD., an
Israeli corporation, acting directly or through its Affiliates (“Seller”).

WHEREAS, the FTC staff has raised the concern that the proposed acquisition (the
“Proposed Allergan Transaction”) of certain businesses and assets of Allergan
plc (“Allergan”) by Seller, pursuant to the Allergan Agreement, is likely to
produce anticompetitive effects in the alleged relevant product market(s) in the
United States for the generic pharmaceutical products listed on Exhibit C (as
such products are more specifically identified in this Agreement), which would
not be in the public interest, including, but not limited to, by eliminating
competition between Seller and Allergan;

WHEREAS, in order to resolve the concerns raised by the FTC staff in these
alleged product markets in the United States, Seller has agreed to enter into
this Agreement with Buyer to divest certain assets related to these products to
Buyer, and to permit Buyer to replace the lost competition by manufacturing,
marketing and selling the generic products referred to above into the respective
alleged product markets;

WHEREAS, the FTC has or is about to issue an Order governing the scope, nature,
extent and requirements of this Agreement;

WHEREAS, Seller sells the Products (as defined herein) commercially and/or has a
Product ANDA (as defined herein) filed with the FDA with respect to the
Products;

WHEREAS, upon and subject to the Allergan Closing, Seller desires to sell to
Buyer, and Buyer desires to purchase from Seller, certain Transferred Assets (as
defined herein) related to the Products within the Territory (as defined
herein), all upon the terms and subject to the conditions hereinafter set forth;
and

WHEREAS, concurrently with the execution of this Agreement, certain Affiliates
of Seller entered into an asset purchase agreement with Buyer related to the
Order (the “Other Acquisition Agreement”), pursuant to which such Seller
Affiliates have agreed to sell to Buyer, and Buyer has agreed to purchase from
such Seller Affiliates, certain Transferred Assets (as defined in the Other
Acquisition Agreement) related to the Products (as defined in the Other
Acquisition Agreement) within the Territory (as defined in the Other Acquisition
Agreement), all upon the terms and conditions set forth therein.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1. Definitions

As used in this Agreement, the following terms have the meanings set forth
below:

“Affiliate” means any Person that controls, is controlled by, or is under common
control with the applicable Person.  For purposes of this definition, “control”
shall mean: (a) in the case of corporate entities, direct or indirect ownership
of more than fifty percent (50%) of the stock or shares entitled to vote for the
election of directors, or otherwise having the power to control or direct the
affairs of such Person; and (b) in the case of non-corporate entities, direct or
indirect ownership of more than fifty percent (50%) of the equity interest or
the power to direct the management and policies of such noncorporate entities.

 

--------------------------------------------------------------------------------

CONFIDENTIAL DRAFT – FOR DISCUSSION PURPOSES ONLY

 

“Agreement” has the meaning set forth in the preamble.

“Allergan” has the meaning set forth in the recitals.

“Allergan Agreement” means the Master Purchase Agreement dated as of July 26,
2015 by and between Allergan and Seller, as it may be amended from time to time.

“Allergan Closing” means the closing of the Proposed Allergan Transaction
pursuant to the Allergan Agreement.

“Ancillary Agreements” means, collectively, the Supply Agreement, the Bill of
Sale, and the Assignment and Assumption Agreement.

“Assigned Contracts” means the Contracts set forth on Schedule 2.2(a)(vi)
hereto, but solely with respect to the applicable Product, or Contracts or
arrangements conferring substantially equivalent rights with respect to the
applicable Products.

“Assignment and Assumption Agreement” means an assignment and assumption
agreement to be executed and delivered by Buyer and Seller at Closing,
substantially in the form of Exhibit A.

“Assumed Liabilities” has the meaning set forth in Section 2.3(a).

“Bill of Sale” means a bill of sale to be executed and delivered by Seller to
Buyer at Closing, substantially in the form of Exhibit B.

“Business Day” means any day other than a Friday, Saturday, Sunday or other day
on which banks in the U.S. or Israel are permitted or required to close by Law.

“Buyer” has the meaning set forth in the preamble.

“Buyer Indemnified Parties” has the meaning set forth in Section 12.2.

“Buyer NDC Numbers” has the meaning set forth in Section 8.6.

“Buyer Officer’s Certificate” means a certificate, dated the Closing Date, duly
executed by an authorized officer of Buyer, reasonably satisfactory in form to
Seller, as to the satisfaction of the conditions set forth in Sections 10.3(a)
and (b).

“Buyer Returns” has the meaning set forth in Section 9.1(a).

“Closing” and “Closing Date” have the respective meanings set forth in Section
4.1.

“Confidentiality Agreement” means the Confidentiality Agreement between Seller
and Buyer, dated September 24, 2015.

“Contracts” means contracts, leases, licenses, indentures, agreements, purchase
orders and all other legally binding arrangements, whether in existence on the
date hereof or subsequently entered into, including all amendments thereto.

“Customer List” has the meaning set forth in Section 5.10(c) hereof.

“Customer Notice” means the written notice to be sent to Customers in accordance
with Section 7.6, in substantially the form attached hereto as Exhibit F.

“Customers” has the meaning set forth in Section 7.6(c).

- 2 -

--------------------------------------------------------------------------------

CONFIDENTIAL DRAFT – FOR DISCUSSION PURPOSES ONLY

 

“Deductible” has the meaning set forth in Section 12.4(b).

“Direct Cost” means the cost of (i) direct labor and direct material used and
(ii) all other reasonable out of pocket expenses, in each case, to provide the
relevant assistance or service.

“Disclosing Party” has the meaning set forth in Section 8.3.

“Effective Date” has the meaning set forth in the preamble.

“Encumbrance” means, with respect to any asset, any imperfection of title,
mortgage, charge, lien, security interest, easement, right of way, pledge or
encumbrance of any nature whatsoever.

“Excluded Assets” has the meaning set forth in Section 2.2(b).

“Excluded Liabilities” has the meaning set forth in Section 2.3(b).

“Exhibits” means, collectively, the Exhibits referred to throughout this
Agreement.

“Expiration Date” has the meaning set forth in Section 12.1.

“FDA” means the U.S. Food and Drug Administration or any successor United States
governmental agency performing similar functions with respect to pharmaceutical
products.

“Finished Goods” means each of the Products, respectively, packaged, labeled and
ready for distribution and sale in finished form.

“FTC” means the U.S. Federal Trade Commission.

“GAAP” means United States generally accepted accounting principles,
consistently applied.

“Governmental Entity” means any nation or government or any court,
administrative agency or commission or other governmental authority, body or
instrumentality, whether U.S. (federal, state, country, municipal or other) or
non-U.S.

“Governmental Rule” means any Law, judgment, order, decree, statute, ordinance,
rule or regulation enacted, issued or promulgated by any Governmental Entity.

“Indemnified Party” has the meaning set forth in Section 12.3.

“Indemnifying Party” has the meaning set forth in Section 12.5(a).

“Knowledge” of (i) Seller means all such facts, circumstances or other
information, of which the following individuals are actually aware: Jamie
Berlanska - VP of Finance & Controller – Americas, Maureen Cavanaugh – SVP
General Manager US Generics, Vivian McCain - VP, Americas TPO Regional Head,
Carol Devine - Senior PM TPO-PMO, Lauren Rabinovic - VP General Counsel NA
Generic IP, Kirsten Bauer - SVP General Counsel TGO & Quality, and Dror Bashan -
SVP BD and Strategic Initiatives and (ii) Buyer means all such facts,
circumstances or other information, of which Michael Ward – Chief Legal Officer
and Corporate Secretary and Jonathon Singer – Chief Financial Officer and
Executive Vice President are actually aware.

“Law” means each federal, state, provincial, municipal, local, or foreign law,
statute, ordinance, order, determination, judgment, common law, code, rule,
official standard, or regulation, enacted, enforced, entered, promulgated, or
issued by any Governmental Entity.

- 3 -

--------------------------------------------------------------------------------

CONFIDENTIAL DRAFT – FOR DISCUSSION PURPOSES ONLY

 

“Liabilities” means any and all debts, liabilities and obligations of any kind,
nature, character or description, whether accrued or fixed, absolute or
contingent, matured or unmatured, or known or unknown, including those arising
under any Governmental Rule or action and those arising under any Contract,
arrangement, commitment or undertaking, or otherwise.

“License” has the meaning set forth in Section 2.4(a).

“Losses” means any and all damages, losses, Liabilities, claims, judgments,
penalties, payments, interest, costs and expenses (including reasonable and
documented legal fees, accountants’ fees and expert witnesses’ fees and expenses
incurred in investigating and/or prosecuting any claim for indemnification).

“Material Adverse Effect” means an effect which has had or would reasonably be
expected to have, a materially adverse effect on the Transferred Assets or
Product Technology taken as a whole, but will not include (a) any adverse change
or effect due to changes in conditions generally affecting (i) the healthcare
industry or (ii) the United States economy as a whole, or (b) any change or
adverse effect caused by, or relating to (i) the commencement, occurrence,
continuation, or intensification of any national or international political
conditions, including the engagement by the United States or any other country
or group in hostilities, whether or not pursuant to the declaration of a
national emergency or war, or the occurrence of any military or terrorist attack
upon the United States or any other country, or any of its territories,
possessions, or diplomatic or consular offices or upon any military
installation, equipment, or personnel of the United States or any other country
or group, (ii) financial, banking, or securities markets (including any
disruption thereof and any decline in the price of any security or any market
index), (iii) any changes in Law or accounting rules (including GAAP) or the
enforcement, implementation or interpretation thereof, (iv) the occurrence,
continuation or intensification of any earthquakes, hurricanes, pandemics, or
other natural disasters, or any other force majeure event, whether or not caused
by any Person, or any national or international calamity or crisis, (v)
compliance with the terms of, or the taking of any action required by, this
Agreement or the transactions contemplated hereby (including any action
reasonably required by, or condition or other term reasonably imposed by, the
FTC in connection with the Order) or (vi) the execution, announcement or
pendency of this Agreement and the transactions contemplated by this Agreement;
provided, however, that the changes set forth in the foregoing clauses (a)(i),
(b)(iii) and (b)(iv) shall be taken into account in determining whether a
“Material Adverse Effect” has occurred to the extent (and only to the extent)
such changes have a disproportionate impact on the Transferred Assets or the
Products, in each case, when compared to similar companies or products in the
pharmaceutical industry.

“Medicaid Reimbursements and Rebates” means all discounts, rebates,
reimbursements or other payments required by Governmental Rule to be made under
Medicaid, Medicare or other governmental special medical assistance programs.

“NDA” means a New Drug Application as defined in the United States Food, Drug,
and Cosmetic Act.

“NDC” means a national drug code as issued by the FDA.

“NDC Numbers” means the NDC Number for each of the Products, respectively.

“Order” means the Decision and Order relating to the Products issued by the FTC
in the proceeding captioned In the Matter of Teva Pharmaceutical Industries
Ltd., a corporation.

“Other Acquisition Agreement” has the meaning set forth in the recitals.

“Permitted Encumbrances” means (a) any minor imperfections of title or similar
Encumbrance that do not, and would not reasonably be expected to, individually
or in the aggregate, materially impair the value or materially interfere with
the use of, the Transferred Assets or the Product Technology, (b) Encumbrances
for Taxes that are not yet due and payable, (c) Encumbrances that will be
released at Closing, (d) statutory Encumbrances arising out of operation of Law
with respect to a Liability incurred in the ordinary course of business and
which is not delinquent, (e) Encumbrances incurred as a result of any facts or
circumstances related to Buyer or its Affiliates and (f) Encumbrances set forth
on Schedule 1.1(a).

- 4 -

--------------------------------------------------------------------------------

CONFIDENTIAL DRAFT – FOR DISCUSSION PURPOSES ONLY

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, trust, business association, organization, Governmental
Entity or other entity.

“Product ANDA” means, for each of the Products, respectively, the Abbreviated
New Drug Application (as defined in the United States Food, Drug, and Cosmetic
Act) identified on Exhibit C, and all amendments and supplements thereto, that
have been filed with the FDA seeking authorization and approval to manufacture,
package, ship and sell such Products, as more fully defined in 21 C.F.R. Part
314.

“Products” means the Products listed on Exhibit C hereto to be purchased
pursuant to this Agreement.

“Product Scientific and Regulatory Material” means all technological,
scientific, development, chemical, biological, pharmacological, toxicological,
regulatory, clinical trial materials, product safety related information
(including periodic safety update reports and adverse event database
information), written correspondence with any Governmental Entity (including
warning letters) and other data, files, records and other information (in any
form or medium, wherever located) similar to the foregoing, in each case to the
extent solely related to the Products that are owned by Seller and in Seller’s
possession or control

“Product Technology” means the following information owned by or to the extent
licensed to Seller, as in existence and in the possession of Seller as of the
Closing Date:  the manufacturing technology, proprietary or confidential
information, processes, techniques, protocols, methods, improvements and
know-how that are necessary to manufacture the Products in accordance with the
current applicable Product ANDA, as the case may be, including, but not limited
to, the manufacturing process approved in the applicable Product ANDAs,
specifications and test methods, raw material, packaging, stability and other
applicable specifications, manufacturing and packaging instructions, master
formula, validation reports to the extent available, stability data, analytical
methods, records of complaints, annual product reviews to the extent available,
and other master documents necessary for the manufacture, control and release of
the Products as conducted by, or on behalf of, Seller or any of its Affiliates
before the Effective Date.  The Product Technology includes without limitation
the rights owned or to the extent controlled by Seller under any patent issued
in or subject to a pending application in the Territory as of the Closing Date,
and any rights under any patent or patent application outside of the Territory
solely to the extent necessary to manufacture the Products outside the Territory
for importation to and sale in the Territory.  For purposes of this definition,
Allergan and its Affiliates will not be deemed to be Affiliates of Seller.

“Proposed Allergan Transaction” has the meaning set forth in the recitals.

“Purchase Price” has the meaning set forth in Section 3.1.

“Quality Agreement” means the Quality Agreement to be executed by Buyer and
Seller pursuant to the Supply Agreement.

“Receiving Party” has the meaning set forth in Section 8.3.

“Required Third Party Consents” means the consents and approvals set forth on
Schedule 1.1(b).

“Schedules” means, collectively, the Schedules referred to throughout this
Agreement.

“Seller” has the meaning set forth in the preamble.

“Seller Indemnified Parties” has the meaning set forth in Section 12.3(a).

“Seller Officer’s Certificate” means a certificate, dated the Closing Date, duly
executed by an authorized officer of Seller, reasonably satisfactory in form to
Buyer, as to the satisfaction of the conditions set forth in Sections 10.2(a),
(b) and (c).

“Seller Payments” has the meaning set forth in Section 9.1(c).

- 5 -

--------------------------------------------------------------------------------

CONFIDENTIAL DRAFT – FOR DISCUSSION PURPOSES ONLY

 

“Seller’s Taxes” means all (i) Taxes arising out of, relating to or otherwise in
respect of the Transferred Assets that are attributable to taxable periods, or
portions thereof, ending on or prior to the Closing Date; and (ii) Taxes imposed
on, or incurred by, Seller or any Affiliate of Seller for which Seller or any
Affiliate of Seller is liable that do not arise out of, relate to or otherwise
are not in respect of the Transferred Assets.

“Specifications” has the meaning set forth in the Supply Agreement.

“Supply Agreement” means the Supply Agreement to be executed by Seller and
Buyer, in substantially the form attached hereto as Exhibit D.

“Tax” or “Tax(es)” means all taxes, levies or other governmental assessments,
including income, excise, property, sales or use, value added, profits, license,
withholding (with respect to compensation or otherwise), payroll, employment,
net worth, capital gains, transfer, stamp, social security, environmental,
occupation and franchise taxes, imposed by any taxing authority, and including
any interest, penalties and additions attributable thereto.

“Tax Return” means any report, return, election, notice, estimate, declaration,
information statement and other forms and documents (including all schedules,
exhibits and other attachments thereto) relating to and filed or required to be
filed with a taxing authority in connection with any Taxes (including estimated
Taxes).

“Territory” means the United States of America and its territories,
protectorates and possessions, including Puerto Rico.

“Third Party Claim” has the meaning set forth in Section 12.5(b).

“Transferred Assets” has the meaning set forth in Section 2.2(a).

“Transition Products” has the meaning set forth in Appendix III.

“U.S.” or “U.S.A.” means the United States of America.

SECTION 1.2. Interpretation

(a) When used in this Agreement, the words “include”, “includes” and “including”
will be deemed to be followed by the words “without limitation.” Any terms
defined in the singular will have a comparable meaning when used in the plural,
and vice-versa.

(b) Reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity.

(c) Reference to any agreement (including this Agreement), document or
instrument means such agreement, document or instrument as amended, modified or
supplemented and in effect from time to time in accordance with the terms
thereof and, if applicable, the terms hereof.

(d) When a reference is made in this Agreement to an Article, a Section, an
Exhibit or a Schedule, such reference shall be to an Article of, a Section of,
an Exhibit to or a Schedule to, this Agreement unless otherwise indicated.

SECTION 1.3. Currency

All currency amounts referred to in this Agreement are in U.S. Dollars, unless
otherwise specified.

- 6 -

--------------------------------------------------------------------------------

CONFIDENTIAL DRAFT – FOR DISCUSSION PURPOSES ONLY

 

SECTION 1.4. Incorporation by Reference and Supremacy of FTC Order

(a) Incorporation of FTC Order. The parties hereby agree and acknowledge that
the terms and provisions of the Order of the FTC shall govern this Agreement. A
copy of the Order proposed as of the date hereof is attached as Appendix I, and
upon issuance by the FTC, the final Order shall replace the currently proposed
Order as Appendix I attached hereto without any other action by the parties
hereto. The terms and provisions of the Order that pertain to this Agreement are
hereby deemed incorporated by reference into this Agreement.

(b) Supremacy of FTC Order. To the extent that any term or provision of this
Agreement conflicts with any corresponding term or provision of the Order, the
parties hereby agree that the terms or provisions of the Order shall control the
rights and obligations of the parties.

(c) Publicity of Order.  Buyer acknowledges that the Order will be publicly
available and will include information regarding the Products, the Buyer and
certain information regarding this Agreement and the Ancillary Agreements.

ARTICLE II.

SALE AND PURCHASE OF TRANSFERRED ASSETS

SECTION 2.1. Purchase and Sale

Upon the terms and subject to the conditions of this Agreement, on the Closing
Date, Seller will sell, assign, transfer, convey and deliver to Buyer, and Buyer
will purchase, acquire and accept, all right, title and interest, within the
Territory, of Seller in, to and under the Transferred Assets free and clear of
all Encumbrances other than Permitted Encumbrances.

SECTION 2.2. Transferred Assets

(a) The term “Transferred Assets” means the following assets of Seller, as the
same exist on the Closing Date that relate solely and exclusively to the
Products (and for the avoidance of doubt, excluding the Excluded Assets):

 

(i)

the Product ANDAs;

 

(ii)

any correspondence with the FDA in Seller’s possession or control with respect
to the Product ANDAs;

 

(iii)

annual and periodic reports relating to the Product ANDAs which have been filed
by or on behalf of Seller with the FDA, and adverse event reports pertaining to
the Products, in each case as are in Seller’s possession or control;

 

(iv)

the quantities and delivery terms in all outstanding customer purchase orders
for the Products;

 

(v)

the Product Scientific and Regulatory Material;

 

(vi)

the Assigned Contracts;

 

(vii)

the trademarks and tradenames owned by Seller set forth on Schedule 2.2(a)(vii);
and

 

(viii)

any other assets belonging to Seller that are required to be transferred
pursuant to the Order.

(b) Seller and Buyer expressly agree and acknowledge that the Transferred Assets
will not include any assets of any kind, nature, character or description
(whether real personal or mixed, whether tangible or intangible, whether
absolute, accrued, contingent, fixed or otherwise, and wherever situated) that
are not expressly included within the definition of Transferred Assets (the
“Excluded Assets”).  Excluded Assets include, without limitation, any refund

- 7 -

--------------------------------------------------------------------------------

CONFIDENTIAL DRAFT – FOR DISCUSSION PURPOSES ONLY

 

of Seller’s Taxes, and all trademarks, and trade names not specifically included
in the Transferred Assets and all, brand names, logotypes, symbols, service
marks, and trade dress, and any registrations or applications for registrations
of any of the foregoing.

(c) Buyer acknowledges and agrees that Seller may retain for archival purposes
and for purposes of complying with the Supply Agreement, applicable Law and for
legal and regulatory purposes as a seller of pharmaceutical products, one copy
of all or any part of the documentation that Seller delivers to Buyer pursuant
to Section 2.2(a).  The copies will be retained by Seller’s legal counsel and
Seller agrees to treat such copies as confidential information (in accordance
with Section 8.3 hereof).

SECTION 2.3. Assumption of Certain Liabilities and Obligations

(a) Buyer will assume, be responsible for and pay, perform and/or otherwise
discharge when due those Liabilities (including any Liabilities arising in
respect of Taxes) directly arising out of or in connection with or directly
related to (x) the Transferred Assets, the use thereof, or the use of the
Product Technology by or on behalf of Buyer or its Affiliates or their
respective agents or assignees on or after the Closing Date and (y) the
marketing, sale or use of the Products by or on behalf of Buyer or its
Affiliates or their respective agents or assignees on or after the Closing Date;
provided that, for the avoidance of doubt, such Assumed Liabilities shall
include:  (i) Liabilities arising from any patent infringement claim or lawsuit
brought by any third party, the FDA or any other Governmental Entity, in all
cases only to the extent that they relate to Product sold on or after the
Closing Date; (ii) Liabilities arising from any FDA or any other Governmental
Entity action or notification only to the extent that such Liabilities relate to
Product sold by or on behalf of Buyer or its Affiliates; (iii) Liabilities
arising from any product liability claims relating to Product sold by Buyer or
its agents or assignees, except to the extent the Manufacturer (as defined in
the Supply Agreement) is liable for such Liabilities pursuant to the Supply
Agreement on or after the Closing Date; (iv) Liabilities arising on or after the
Closing Date from any plan of Risk Evaluation and Mitigation Strategies to the
extent relating to any of the Products; and (v) subject to the terms set forth
in Appendix III solely with respect to the Transition Products, state and
federal Medicaid/Medicare rebates and payments, and all credits, chargebacks,
rebates, discounts, allowances, incentives and similar payments in connection
with the sale of Products on or after the Closing Date by or on behalf of Buyer
or its Affiliates (collectively, the “Assumed Liabilities”).

(b) Except to the extent expressly included in the Assumed Liabilities, Buyer
will not assume or be responsible or liable for any Liabilities of Seller or its
Affiliates, and shall in no event assume or be responsible or liable for any
Liabilities arising out of or in connection with or related to (x) the
Transferred Assets, the use thereof or the use of the Product Technology by or
on behalf of Seller or its Affiliates or their respective agents or assignees
prior to the Closing Date, (y) the marketing, sale or use of the Products by or
on behalf of Seller or its Affiliates or their respective agents or assignees
prior to the Closing Date or liabilities that were incurred before Closing with
respect to the Products and (z) Seller’s Taxes (collectively, the “Excluded
Liabilities”).

SECTION 2.4. License to Certain Product Technology

(a) Seller hereby irrevocably grants to Buyer as of the Closing Date (i) a
royalty-free exclusive, perpetual license to use the Product Technology that is
owned or licensed (to the extent capable of sublicense, provided that Seller
does not incur any additional fees payable to third parties with respect to any
such sublicense and that Buyer agrees to be bound by the terms required for such
sublicense by the third party licensor and to be liable for any breach thereof)
by Seller and presently used or held for use solely and specifically for the
manufacture of the Products for sale in the Territory and not for other products
of Seller or for sale in other territories, to market and sell Products in the
Territory, and to manufacture Products for marketing and sale in the Territory,
and (ii) a royalty-free, non-exclusive, perpetual license to use the Product
Technology that is owned or licensed (to the extent capable of sublicense,
provided that Seller does not incur any additional fees payable to third parties
with respect to any such sublicense and that Buyer agrees to be bound by the
terms required for such sublicense by the third party licensor and to be liable
for any breach thereof) by Seller and used or held for use not solely and
specifically for the manufacture of the Products, to market and sell Products in
the Territory and to manufacture Products for marketing and sale in the
Territory (the “Licenses”).  Each of the Licenses includes the right to grant
sublicenses.

(b) Each party may modify or improve the Product Technology.  The party making
such modifications or improvements shall own all right, title and interest
therein.

- 8 -

--------------------------------------------------------------------------------

CONFIDENTIAL DRAFT – FOR DISCUSSION PURPOSES ONLY

 

SECTION 2.5. Covenant Not to Sue.

Each of the Seller and the Buyer hereby covenants that such party and its
Affiliates will not bring any suits or claims, or cause or support any licensee
or other third party to bring any suits or claims, against the other party or
its Affiliates, their manufacturers and importers, or their distributors and
customers or their consumers, alleging that the manufacture, use, sale, offer
for sale or importation in or for the Territory of the Products, or the
equivalent competing products sold by or on behalf of the Seller in or for the
Territory, infringes any patent rights or misappropriates any trade secrets
owned or controlled by such party or any of its Affiliates.

SECTION 2.6. Nonassignable Assets.

(a) Notwithstanding anything in this Agreement to the contrary, to the extent
that the transfer or assignment to Buyer of any Transferred Asset is prohibited
by any Governmental Rules or would require any authorizations, approvals,
consents or waivers, and such authorizations, approvals, consents or waivers
shall not have been obtained, neither this Agreement nor any document delivered
pursuant hereto shall constitute a sale, assignment or transfer or an attempted
assignment or transfer of such Transferred Asset if the applicable
authorization, approval, consent or waiver has not been obtained by (or does not
remain in full force and effect at) the Closing, unless and until such third
party authorization, approval, consent or waiver is obtained, at which time such
Transferred Asset shall be assumed and transferred to Buyer in accordance with
the terms and conditions hereof.

(b) With respect to any such authorizations, approvals, consents, or waivers
that are required for Transferred Assets, the parties shall use their respective
commercially reasonable efforts, and reasonably cooperate with each other, to
obtain promptly such authorizations, approvals, consents or waivers.  In the
event that any such authorizations, approvals, consents or waivers are not
obtained by the Closing Date, the parties shall cooperate with each other in any
mutually agreeable, reasonable and lawful arrangements designed to provide to
Buyer the benefits of use of such Transferred Assets and to impose upon Buyer
the liabilities and obligations of such Transferred Assets as if such
Transferred Assets had been conveyed to Buyer at the Closing.

ARTICLE III.

PURCHASE PRICE

SECTION 3.1. Purchase Price

Upon the terms and subject to the conditions set forth herein, in consideration
of the sale and transfer of the Transferred Assets, the Purchaser shall on the
Closing Date (i) assume the Assumed Liabilities and (ii) pay an amount in cash
equal to Thirty-Six Million Dollars ($36,000,000) (the “Purchase Price”).

SECTION 3.2. Allocation of Purchase Price

The Purchase Price will be allocated among the Transferred Assets as of the
Closing Date in accordance with applicable Law and as set forth in Exhibit
E.  Each of the parties hereto agrees to report (and to cause its Affiliates to
report) the transactions contemplated by this Agreement in a manner consistent
with applicable Law and with the terms of this Agreement, including the
allocation provided in Exhibit E, and agrees not to take any position
inconsistent therewith in any Tax Return, in any Tax refund claim, in any
litigation or otherwise.

SECTION 3.3. Transfer Taxes

All transfer, sales, value added, stamp duty and similar Taxes payable in
connection with the transactions contemplated hereby will be borne by Buyer.

- 9 -

--------------------------------------------------------------------------------

CONFIDENTIAL DRAFT – FOR DISCUSSION PURPOSES ONLY

 

ARTICLE IV.

THE CLOSING

SECTION 4.1. Closing Date

The closing of the (i) sale and transfer of the Transferred Assets and (ii)
license of the Product Technology pursuant to Section 2.4 (the “Closing”) will
take place at the offices of Seller at 1090 Horsham Road, North Wales, PA 19454,
or at another place designated by Seller, remotely via the exchange of documents
by electronic mail and overnight carrier service on the first Business Day
following the date on which all of the conditions to each party’s obligations
under Article X have been satisfied or (if permitted) waived, or at such other
time, date and/or place as mutually agreed to by the parties hereto (such date
of the Closing being hereinafter referred to as the “Closing Date”).  The
parties will use their reasonable best efforts to cause the Closing Date to
occur on the same date as the date of the Allergan Closing.

SECTION 4.2. Transactions to Be Effected at the Closing

At the Closing:

(a) Seller will deliver or cause to be delivered to Buyer each of the items
referred to in Section 10.2(d), in each case appropriately executed; and

(b) Buyer will deliver or cause to be delivered to Seller (i) each of the items
referred to in Section 10.3(d), in each case appropriately executed, and (ii)
payment of the Purchase Price by wire transfer in immediately available funds,
to the account or accounts designated in writing by Seller to Buyer.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby represents and warrants to Buyer as follows:

SECTION 5.1. Seller Organization; Good Standing

Seller is a corporation duly organized, validly existing and in good standing
under the Laws of Israel. Seller has the requisite power and authority to own
and transfer all rights to the Transferred Assets, to license the Product
Technology pursuant to Section 2.4 and to carry on its business as currently
conducted.  Seller is duly qualified to conduct business as a foreign
corporation and is in good standing in each jurisdiction where the nature of the
business conducted by it makes such qualification necessary, except where the
failure to so qualify or be in good standing would not have a Material Adverse
Effect.  Teva Pharmaceutical Industries Ltd. is the Respondent to the Order.

SECTION 5.2. Authority; Execution and Delivery

Seller has the requisite corporate power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby and
thereby.  The execution and delivery of this Agreement by Seller and the
consummation of the transactions contemplated hereby have been duly and validly
authorized and no other corporate proceeding is necessary on the part of
Seller.  This Agreement has been duly executed and delivered by Seller and,
assuming the due authorization, execution and delivery of this Agreement by
Buyer, will constitute the legal, valid and binding obligation of Seller,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer and
other similar Laws affecting creditors’ rights generally from time to time in
effect and to general principles of equity (including concepts of materiality,
reasonableness, good faith and fair dealing), regardless of whether considered
in a proceeding in equity or at Law.

- 10 -

--------------------------------------------------------------------------------

CONFIDENTIAL DRAFT – FOR DISCUSSION PURPOSES ONLY

 

SECTION 5.3. Consents; No Violation, Etc.

The execution and delivery of this Agreement do not, and the consummation of the
transactions contemplated hereby and the compliance with the terms hereof will
not:

(a) violate any Governmental Rule applicable to Seller,

(b) conflict with any provision of the certificate of incorporation or by-laws
(or similar organizational document) of Seller,

(c) except as set forth on Schedule 5.3, conflict with any contract to which
Seller is a party or by which it is otherwise bound, including any Contract
related to any of the Products, or result in the creation of any Encumbrance
upon any of the Transferred Assets (other than a Permitted Encumbrance),

(d) subject to the foregoing clause (c), to the Knowledge of Seller, violate any
rights of any third party; or

(e) except as set forth on Schedule 5.3, require any approval, authorization,
consent, license, exemption, filing or registration with any court, arbitrator
or Governmental Entity other than approval of the FTC,

except, with respect to the foregoing clauses (a) and (c), for such violations
or conflicts which would not have a Material Adverse Effect or materially
interfere with Seller’s performance of its obligations hereunder and, with
respect to the foregoing clause (e), (i) for receipt of FDA approval of any
Product ANDA related to a Product that has not been approved by the FDA as of
the Effective Date and (ii) otherwise, for such approvals, authorizations,
consents, licenses, exemptions, filings or registrations that, if not obtained
or made, would not have a Material Adverse Effect or interfere with Seller’s
performance of its obligations hereunder.

SECTION 5.4. Title to Transferred Assets

Seller has good and valid title to all of the Transferred Assets, the right to
license the Product Technology pursuant to Section 2.4 free and clear of all
Encumbrances, other than Permitted Encumbrances. Except as expressly set forth
in this Agreement, all of the Transferred Assets are being sold, assigned,
conveyed or delivered (as applicable) to Buyer on an “As is” “Where is” basis
without representations or warranties of any kind, express or implied, including
but not limited to any warranty of merchantability or fitness for a particular
purpose or infringement of third party rights, and all such warranties are
disclaimed.

SECTION 5.5. Litigation

(a) There is no material suit, claim, action, investigation or proceeding
pending or, to the Knowledge of Seller, threatened against Seller, that relates
to the Transferred Assets, the Assumed Liabilities or the Product Technology
that (i) challenges or seeks to prevent or enjoin the transactions contemplated
by this Agreement, or (ii) has not been disclosed to Buyer in writing on
Schedule 5.5(a) prior to the execution of this Agreement.

(b) Except as set forth on Schedule 5.5(b) hereto, during the twelve-month
period ending on the Effective Date (i) Seller has not received any written
notice from any other Person challenging its ownership or rights to use any
intellectual property relating to the Products, (ii) there has not been any, and
there are no, material suits, claims, actions, investigations or proceedings
pending or, to the Knowledge of Seller, threatened against Seller, relating to
its ownership or rights to use any intellectual property relating to the
Products and (iii) there has not been any, and there are no, product liability
suits, claims, actions, investigations or proceedings of any kind, including
product liability, tort or breach of contract, pending or, to the Knowledge of
Seller, threatened against Seller, relating to the Products or the Product
Technology.

- 11 -

--------------------------------------------------------------------------------

CONFIDENTIAL DRAFT – FOR DISCUSSION PURPOSES ONLY

 

SECTION 5.6. Regulatory Issues

(a) Except as may be disclosed on Schedule 5.6(a) hereto, during the
twelve-month period ending on the Effective Date, (i) with respect to the
Products only, Seller has not received:  (A) any FDA Form 483s or warning
letters directly relating to the Products or the facilities in which the
Products are manufactured; or (B) any FDA Notices of Adverse Findings with
respect to the Products; and (ii) there has not been a recall or market
withdrawal of any Product by Seller, whether voluntary or involuntary.

(b) Schedule 5.6(b) hereto sets forth a true and complete list of all documents
that have been made available to Buyer that sets forth (i) adverse drug
experience information, (ii) material events and matters concerning or affecting
safety and (iii) medical inquiries and complaints brought to the attention of
the Seller in respect of the Products.

SECTION 5.7. No Brokers

Except as may be disclosed on Schedule 5.7 hereto, Seller has not entered into
any agreement, arrangement or understanding with any Person or firm which will
result in the obligation to pay any finder’s fee, brokerage commission or
similar payment in connection with the transactions contemplated hereby.

SECTION 5.8. Exclusive Representations and Warranties

Other than the representations and warranties set forth in this Article V,
Seller is not making any other representations or warranties, express or
implied, with respect to the Products or the Transferred Assets or the Product
Technology or any other matter, including but not limited to any warranty of
merchantability or fitness for a particular purpose or infringement of third
party rights, and all such warranties are disclaimed.

SECTION 5.9. Regulatory Commitments

Seller has complied in all material respects with all obligations arising from
or related to any commitments to any Governmental Entity involving any Products.
Seller and its Affiliates have been since January 1, 2014 in compliance in all
material respects with all Laws applicable to the Transferred Assets and the
Product Technology.

SECTION 5.10. Contracts to be Assumed; Customers

(a) Other than (i) the Assigned Contracts, (ii) any purchase orders or (iii)
other Contracts with Customers there are no other material Contracts related to
the Products.

(b) Each Contract that is a Transferred Asset is a legal, valid and binding
obligation of Seller and is in full force and effect and, to the Knowledge of
Seller, each other party thereto, enforceable against Seller and each other
party in accordance with its terms (except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar Laws now or hereafter in
effect relating to or affecting creditors’ rights generally, and subject to the
limitations imposed by general equitable principles, regardless of whether such
enforceability is considered in a proceeding at Law or in equity).  Seller has
performed all material obligations under any such Contract, has not received
notice from any party claiming or alleging that Seller has breached or is in
default thereunder and Seller is not (with or without lapse of time or notice,
or both) in material breach or material default thereunder.  To the Knowledge of
Seller, each other party to each such Contract is not in material breach or
default thereunder.

(c) Schedule 5.10(c) hereto sets forth (i) a true and complete list of Customers
as of the Effective Date (the “Customer List”), and (ii) a list of active
pharmaceutical ingredients in respect of the Products, the supplier thereof and
the cost of such ingredients on a per kilogram basis.

- 12 -

--------------------------------------------------------------------------------

CONFIDENTIAL DRAFT – FOR DISCUSSION PURPOSES ONLY

 

SECTION 5.11. Inventory.

Schedule 5.11 provides a true and accurate description of  the inventory levels
in respect of Seller’s three largest wholesalers of all Products,  by Stock
Keeping Unit (SKU) as of May 23, 2016 (or subsequent month end, if available) as
communicated to Seller by such wholesalers.

SECTION 5.12. Assets.

Except for those assets used pursuant to, and materials, goods and services
provided under, the Supply Agreement, the Transferred Assets, Product Technology
and the rights to be acquired under this Agreement and the Supply Agreement
constitute all of the material assets used or held for use by Seller with
respect to the Transferred Assets.

SECTION 5.13. Absence of Certain Changes.

Since June 3, 2016, through the Effective Date, except as required by this
Agreement or the Ancillary Agreements or in connection with the consummation of
the transaction contemplated hereby, (i) Seller has conducted its business with
respect to the Products and the Transferred Assets in all material respects in
the ordinary course, and (ii) Seller has not taken any action (or made any
omission) that, if taken (or omitted) after the Effective Date without the
consent of Buyer would constitute a material violation of  Section 7.1.

ARTICLE VI.

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to Seller as follows:

SECTION 6.1. Buyer’s Organization; Good Standing

Buyer is a corporation duly organized, validly existing and in good standing
under the Laws of the State of Wyoming.  Buyer has all requisite corporate power
and authority to carry on its business as it is currently being
conducted.  Buyer is duly qualified to conduct business as a foreign corporation
and is in good standing in every jurisdiction where the nature of the business
conducted by it makes such qualification necessary, except where the failure to
so qualify or be in good standing would not prevent or materially delay the
consummation of the transactions contemplated hereby.

SECTION 6.2. Authority; Execution and Delivery

Buyer has the requisite corporate power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby.  The execution
and delivery of this Agreement by Buyer and the consummation of the transactions
contemplated hereby have been duly and validly authorized.  This Agreement has
been duly executed and delivered by Buyer and, assuming the due authorization,
execution and delivery of this Agreement by Seller, constitutes the legal, valid
and binding obligation of Buyer, enforceable against Buyer in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer and other similar Laws affecting creditors’
rights generally from time to time in effect and to general principles of equity
(including concepts of materiality, reasonableness, good faith and fair
dealing), regardless of whether considered in a proceeding in equity or at Law.

SECTION 6.3. Consents; No Violations, Etc.

The execution and delivery of this Agreement do not, and the consummation of the
transactions contemplated hereby and the compliance with the terms hereof will
not (i) violate any Governmental Rule applicable to Buyer, (ii) conflict with
any provision of the certificate of incorporation or by-laws of Buyer, (iii)
conflict with any material contract to which Buyer is a party or by which it is
otherwise bound or (iv) require any approval, authorization, consent, license,
exemption, filing or registration with any court, arbitrator or Governmental
Entity, other than

- 13 -

--------------------------------------------------------------------------------

CONFIDENTIAL DRAFT – FOR DISCUSSION PURPOSES ONLY

 

approval of the FTC, except with respect to the foregoing clauses (i) and (iii),
for such violations or conflicts which would not materially interfere with
Buyer’s performance of its obligations hereunder or, with respect to the
foregoing clause (iv), for the Order and such approvals, authorizations,
consents, licenses, exemptions, filings or registrations which have been
obtained or made or which, if not obtained or made, would not materially
interfere with Buyer’s performance of its obligations hereunder.

SECTION 6.4. Litigation

There is no suit, claim, action, investigation or proceeding pending or, to the
Knowledge of Buyer, threatened against Buyer or any of its Affiliates which, if
adversely determined, would materially interfere with the ability of Buyer to
perform its obligations hereunder or the consummation of the transactions
contemplated hereby.

SECTION 6.5. Development

As of the date hereof, Buyer has not begun developing a generic version of any
Product, has not filed a Product ANDA for a generic version of any Product.

SECTION 6.6. No Brokers

Buyer has not entered into any agreement, arrangement or understanding with any
Person or firm which will result in the obligation to pay any finder’s fee,
brokerage commission or similar payment in connection with the transactions
contemplated hereby for which Seller could be liable.

SECTION 6.7. Availability of Funds

As of the Closing Date, Buyer will have cash available that is sufficient to
enable it to make payment of the Purchase Price, to satisfy all of the Assumed
Liabilities and to make all other necessary payments in connection with
transactions contemplated by this Agreement as and when required.

SECTION 6.8. Solvency

(a) Immediately following the Closing, and after giving effect to all of the
transactions contemplated by this Agreement, Buyer will be Solvent.  In
connection with the transactions contemplated by this Agreement, Buyer is not
making any transfer of property and is not incurring any Liability with the
intent to hinder, delay, or defraud, either present or future creditors of
Buyer.

(b) For purposes of this Agreement, “Solvent” when used with respect to Buyer or
the Transferred Assets acquired by Buyer hereunder means, as applicable, that
immediately following the Closing Date, (i) the amount of the Present Fair
Saleable Value of its assets will, as of such date, exceed all of its known
Liabilities as of such date, (ii) such Person will not have, as of such date, an
unreasonably small amount of capital for the business in which it is engaged or
will be engaged, and (iii) such Person will be able to pay its Debts as they
become absolute and mature, taking into account the timing of and amounts of
cash to be received by it and the timing of and amounts of cash to be payable on
or in respect of its Debts.

(c) For purposes of the definition of “Solvent”:  (i) “Debt” means Liability on
a Payment Right and “Payment Right” means (A) any right to payment, whether or
not such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured,
or unsecured or (B) the right to an equitable remedy for breach of performance
if such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured,
or unsecured; and (ii) “Present Fair Saleable Value” means, with respect to
Buyer or the Transferred Assets being acquired by Buyer hereunder, the amount
that may be realized if its aggregate assets (including its goodwill) are sold
as an entirety with reasonable promptness in an arm’s-length transaction under
present conditions for the sale of comparable business enterprises.

- 14 -

--------------------------------------------------------------------------------

CONFIDENTIAL DRAFT – FOR DISCUSSION PURPOSES ONLY

 

SECTION 6.9. Independent Investigation; No Seller Warranty

(a) Buyer has conducted its own independent investigation, review, and analysis
of the Transferred Assets, the Products, the Product Technology and the Assumed
Liabilities, has formed an independent judgment concerning the Transferred
Assets, the Products, the Product Technology and the Assumed Liabilities and
acknowledges that it has been provided adequate access to the personnel,
properties, assets, premises, books and records, and other documents and data of
Seller, for such purpose.

(b) Buyer acknowledges and represents that: (i)  in making its decision to enter
into this Agreement and to consummate the transactions contemplated hereby,
Buyer has relied solely upon its own investigation and the express
representations and warranties of Seller set forth in this Agreement (including
the related portions of the Schedules) and any certificates delivered hereunder;
and (ii) neither Seller nor any other Person has made, and the Buyer is not
relying on, any representation or warranty, express or implied, as to the
accuracy or completeness of any information regarding Seller, its Affiliates,
the Transferred Assets, the Products, the Product Technology or the Assumed
Liabilities not expressly set forth in this Agreement (including any
information, documents and materials made available to Buyer in any electronic
data room or any repository of information, management presentations, or in any
other form in expectation of the transactions contemplated hereby), and neither
Seller nor any other Person will have or be subject to any Liability to Buyer or
any other Person resulting from the distribution to Buyer or its representatives
or Buyer’s use of any such information.

ARTICLE VII.

CERTAIN COVENANTS AND AGREEMENTS OF SELLER

SECTION 7.1. Conduct of Business Until Closing

During the period from the date of this Agreement and continuing until the
Closing, Seller agrees that:

(a) Ordinary Course. Seller will conduct its business with respect to the
Products and the Transferred Assets in all material respects in the ordinary
course and in substantially the same manner as presently conducted and in
accordance with the Order of the FTC, including, without limitation, by using
commercially reasonable efforts to, in each case in accordance with past
practices hereof and reasonable industry standards, (i) maintain sales of
Products and customer inventory levels in respect thereof in accordance with
past practices, historical sales data provided by Seller to Buyer pursuant to
Section 7.6 hereof and reasonable industry standards, (ii) not engage in any
special promotional activities including special discounts, (iii) not waive any
material claims or rights related to the Products or the Transferred Assets,
(iv) not terminate, modify or waive any material provision of any Assigned
Contract, (v) with respect to the Products and the Transferred Assets, as
applicable,  not materially alter the activities and practices with respect to
inventory levels of the Products maintained at the wholesale, chain,
institutional or retail levels in any material respect, (vi) seek
FDA approval for the Product ANDA for any pipeline Product that has not already
been approved by the FDA as of the Effective Date, (vii) maintain any Product
ANDAs that have been approved by the FDA as of the Effective Date, (viii) comply
with any Laws and FDA requests or requirements in respect of the Product ANDAs
or the manufacture, distribution and sale of any of the Products pursuant to the
Product ANDAs, in each case, in any material respect, (ix) maintain any Assigned
Patents, (x) maintain, in all material respects, the assets reasonably necessary
to the manufacture of the Products, (xi) maintain sales efforts and sales levels
consistent in all material respects with past practice, or (xii) not agree, in
writing or otherwise, to take or authorize the taking of any actions that
conflict with the foregoing; provided, however, that nothing contained herein
will be deemed to require the expenditures of any funds outside of the ordinary
course of business. Seller will not, without the prior written consent of Buyer
(which consent shall not be unreasonably withheld, conditioned or delayed),
amend or modify any Assigned Contract in a manner adverse to Buyer in any
material respect, including any change in any price therein.

(b) No Dispositions. Seller will not sell, lease, license, encumber, pledge or
transfer, or agree to sell, lease, license encumber, pledge or transfer, any of
the Transferred Assets or the Product Technology.

- 15 -

--------------------------------------------------------------------------------

CONFIDENTIAL DRAFT – FOR DISCUSSION PURPOSES ONLY

 

(c) No Settlements.  Seller will not, without the prior written consent of Buyer
(such consent not to be unreasonably withheld), (i) settle or agree to settle
any claim, suit, action or other proceeding relating to the Products or the
Transferred Assets brought against it by any Governmental Entity; provided,
however, this Section 7.1(c) shall not apply with respect to the Order or (ii)
initiate or agree to initiate any claim, suit, action or other proceeding
relating to the Products or the Transferred Assets except to protect the
Products or the Transferred Assets.

SECTION 7.2. Post-Closing Orders and Payments

From and after 12:01 A.M. (New York, New York, USA time) on the Closing Date,
(i) Seller will promptly deliver to Buyer any payments received by Seller from
third parties for Finished Goods purchased by the third parties from Buyer on or
after the Closing Date, and refer all inquiries it will receive with respect to
the Products (other than with respect to Excluded Assets or Excluded
Liabilities), to Buyer or its designee; and (ii) Buyer will promptly deliver to
Seller any payments received by Buyer from third parties for Finished Goods
purchased by third parties from Seller or its Affiliates prior to the Closing.

SECTION 7.3. Technology Transfer; Assistance with Buyer Regulatory Filings

(a) Seller and Buyer will use commercially reasonable efforts to effect an
orderly transfer of the Product Technology from Seller to Buyer pursuant to the
terms of this Agreement as soon as practicable following the Closing
Date.  Seller will provide reasonable cooperation and assistance to Buyer,
including making available Seller personnel, in connection with such transfer of
the Product Technology and Buyer’s preparation of all filings required to be
filed with the FDA by Buyer with respect to such transfer of the Product
Technology.  Each party will bear the Direct Costs incurred by it and its
Affiliates in connection with its activities undertaken under this Section
7.3(a).

(b) Except with respect to Seller’s assistance in connection with the transfer
of the Product Technology as set forth above in Section 7.3(a), Buyer shall have
sole responsibility for obtaining, and shall use commercially reasonable efforts
to obtain, all regulatory approvals necessary for the offer, sale, importation,
manufacture, distribution, marketing, promotion, import, export, pricing and
reimbursement of the Products, including, without limitation, supplementing the
Product ANDA to include facilities designated by Buyer and to delete Seller’s
facilities, and assuming all responsibility for maintenance of the Product
ANDAs.  All decisions regarding the validation of Products and the conduct of
regulatory activities with respect to the Products after the Closing Date shall
be made by Buyer in its sole and absolute discretion, and all such regulatory
activities shall be at its sole cost.

SECTION 7.4. Seller’s NDC Numbers

Buyer and its Affiliates will (i) sell Products only under Buyer NDC Numbers and
(ii) not sell any Product under Seller’s or its Affiliates names, in each case
save to the extent contemplated or permitted hereunder and under the Supply
Agreement.

SECTION 7.5. Competition

(a) The parties hereto agree and acknowledge that the provisions of this
Agreement will not be construed to limit or restrict in any manner the right of
Seller or any of its Affiliates to develop, manufacture, use, sell or
commercialize in any manner any pharmaceutical product, including any product
competitive with the Products if sold under a Product ANDA or other filing that
is not being purchased by Buyer as part of the Transferred Assets hereunder,
either in the Territory or outside of the Territory.

- 16 -

--------------------------------------------------------------------------------

CONFIDENTIAL DRAFT – FOR DISCUSSION PURPOSES ONLY

 

(b) Nothing contained in this Agreement will be construed as prohibiting Seller
or any of its Affiliates from: (i) acquiring (whether by merger, asset or stock
acquisition or otherwise) another company, business or line of products
(including by license thereof or through investment therein), which makes, has
made, sells, has sold, markets, has marketed, distributes or has distributed or
otherwise represents a product which is substantially similar to or equivalent
to a Product and continuing to operate such company, business or line of
products following such acquisition; or (ii) entering into a joint venture,
alliance or other similar collaborative arrangement between Seller or any of its
Affiliates thereof and any third party which joint venture makes, has made,
sells, has sold, markets, has marketed, distributes or has distributed a product
which is substantially similar to or equivalent to a Product and continuing to
participate in such collaboration.

SECTION 7.6. Sales Data; Customer

(a) On the Effective Date, Seller shall deliver to Buyer monthly net sales data
for the Products (as calculated by Seller in accordance with its standard
practice) for the previous six (6) month period, including details on units.

(b) Within two (2) Business Days after the Closing Date, Seller shall update the
Customer List and the information required to be provided pursuant to Section
7.6(a) as necessary, to ensure that such information remains materially accurate
and complete up to and including the Closing Date.

(c) On or after the date that is five (5) Business Days prior to the anticipated
Closing Date, but in no event earlier than such date, and subject to Section 8.3
hereof, Buyer may contact the Customers to promote the Products and the
distribution thereof. The parties hereto agree that as of the Closing Date,
Buyer shall be permitted to distribute the Customer Notices to customers that
have purchased the Products during the previous six (6) month period (the
“Customers”).

ARTICLE VIII.

CERTAIN COVENANTS AND AGREEMENTS

SECTION 8.1. Insurance

At all times from the Closing Date through that date which is three (3) years
after the termination or expiration of this Agreement, Buyer will maintain
product liability and other insurance for itself (either in its own name or in
the name of its Affiliates) in amounts, respectively, which are reasonable and
customary in the USA pharmaceutical industry for companies of comparable size,
provided that in no event shall the product liability insurance amounts be less
than $15,000,000 per occurrence and $25,000,000 in the aggregate limit of
liability per year.  Buyer shall provide the Seller with written proof of such
insurance upon Seller’s request.

SECTION 8.2. Books and Records

Buyer will preserve all books and records included within the Transferred Assets
for applicable periods of time as required by the FDA or FTC and, subject to
Section 8.3 hereof, make such books and records available for inspection and
copying by Seller or its agents upon reasonable request and upon reasonable
notice.

SECTION 8.3. Confidentiality

Each party hereto or its Affiliates or contractors (a “Disclosing Party”) may,
from time to time, prior to or after the Effective Date, disclose to the other
party (the “Receiving Party”) information of a technical or non-technical nature
that is not generally known to the trade or public.  The Receiving Party agrees
that it will not use for any purpose other than as necessary to perform its
obligations under this Agreement and the Supply Agreement, and will not disclose
to anyone in any manner whatsoever, any such information, including, without
limitation, information relating in any way to the products, processes, and
services of the Disclosing Party, which becomes known to the Receiving Party on
or prior to the latter of the date of the (a) termination of this Agreement or
(b) termination or expiration of the Supply Agreement.  The obligations of this
Section 8.3 will not apply to information that (i) is known to the Receiving
Party as shown by written records prior to its disclosure by the Disclosing
Party or

- 17 -

--------------------------------------------------------------------------------

CONFIDENTIAL DRAFT – FOR DISCUSSION PURPOSES ONLY

 

its Affiliates or its contractors; (ii) becomes public information or is
generally available to the public other than by an unauthorized act or omission
of the Receiving Party; or (iii) is received by the Receiving Party from third
parties who are in rightful possession of such information and who are lawfully
entitled to disclose such information to the Receiving Party and did not receive
such information from Disclosing Party.  From and after the Closing Date, the
Transferred Assets and all confidential information related solely and
exclusively to the Transferred Assets or the manufacture thereof shall be
considered the confidential information of Buyer under this Section 8.3 and the
obligations of this Section 8.3 in respect thereof will apply to Seller and not
the Buyer.  It being understood for the avoidance of doubt, that, without
limitation, to the extent any confidential information related to the
Transferred Assets or the manufacture thereof is used by the Seller in the
retained business thereof, such confidential information shall constitute the
confidential information of both Parties.  Upon the latter of (x) the date of
termination of this Agreement or (y) the termination or expiration of the Supply
Agreement, the Receiving Party will return to the Disclosing Party all documents
that include confidential information of the Disclosing Party or its contractors
(other than the Transferred Assets), including all copies of such documents or
extracts therefrom, if any, and will make no further use of such
information.  To the extent that the confidential information relates to the
Products, each Disclosing Party or Receiving Party, as the case may be, shall
create an internal firewall and use reasonable best efforts to protect against
the disclosure of such information to such Disclosing Party’s or Receiving
Party’s, as the case may be, marketing and sales personnel.  Effective as of the
Closing, the Confidentiality Agreement will terminate without further action by
the parties thereto.

SECTION 8.4. Assumption of Regulatory Commitments

From and after the Closing Date, except as set forth in the terms set forth in
Appendix III or the pharmacovigilance agreement to be entered into by the
parties pursuant to the Supply Agreement, Buyer will assume control of, and
responsibility for all costs and Liabilities arising from or related to any
commitments or obligations to any Governmental Entity involving the Products,
only to the extent arising from or relating to Product sold by Buyer after the
Closing Date.

SECTION 8.5. Bulk Transfer Laws

Buyer hereby waives compliance by Seller with the provisions of any so-called
“bulk transfer law” of any jurisdiction in connection with the sale of the
Transferred Assets to Buyer.

SECTION 8.6. Buyer NDC Numbers; Buyer Trademarks and Buyer Trade Dress Changes

Buyer covenants and agrees that, if not already applied for, immediately
following the Effective Date (if permitted by Governmental Rule), or otherwise
within five (5) days of the Closing Date, Buyer will apply for and initiate
applicable processes to obtain and establish new NDC Numbers (the “Buyer NDC
Numbers”) and notify Seller thereof.

SECTION 8.7. Response to Medical Inquiries and Products Complaints

After the Closing Date, except as set forth in the terms set forth in Appendix
III or the pharmacovigilance agreement to be entered into by the parties
pursuant to the Supply Agreement, Buyer will assume all responsibility for
responding to any medical inquiries or complaints about the Products in the
Territory.

SECTION 8.8. Transition of Manufacturing Services.

Buyer and Seller will use commercially reasonable efforts to coordinate with
each other to facilitate an orderly transition to Buyer of the supply of
Products presently manufactured by third-party manufacturers for Seller pursuant
to the Assigned Contracts.  In furtherance thereof, promptly after the Effective
Date, Buyer and Seller shall mutually agree on the manner in which they shall
jointly contact such third-party manufacturers and the content of such
communications regarding the transition of the supply of Products from Seller to
Buyer, including the assignment of any applicable Assigned Contracts to Buyer.

- 18 -

--------------------------------------------------------------------------------

CONFIDENTIAL DRAFT – FOR DISCUSSION PURPOSES ONLY

 

SECTION 8.9. Use of Transferred Assets

Nothing contained in this Agreement will be construed as prohibiting Buyer or
any of its Affiliates from: (a) acquiring (whether by merger, asset or stock
acquisition or otherwise) another company, business or line of products
(including by license thereof or through investment therein), which makes, has
made, sells, has sold, markets, has marketed, distributes or has distributed or
otherwise represents a product which is substantially similar to or equivalent
to a Product and continuing to operate such company, business or line of
products following such acquisition; or (b) entering into a joint venture,
alliance or other similar collaborative arrangement between Buyer or any of its
Affiliates thereof and any third party which joint venture makes, has made,
sells, has sold, markets, has marketed, distributes or has distributed a product
which is substantially similar to or equivalent to a Product, and continuing to
participate in such arrangement.

ARTICLE IX.

OTHER COVENANTS AND AGREEMENTS

SECTION 9.1. Trade Returns, Medicaid Rebates, Chargebacks

(a) (i) Buyer will, at its expense, process and bear the cost of returns of any
Products bearing Buyer’s NDC Number sold by Buyer or its Affiliates and returned
in accordance with Buyer’s returned goods policy (“Buyer Returns”) and (ii)
Seller will, at its expense, process and bear the cost of returns on or after
the Closing Date of all Products other than Buyer Returns.

(b) Seller and Buyer will be responsible for processing and payment of all
Medicaid Reimbursements and Rebates for the Products sold bearing their
respective NDC Numbers.

(c) Seller will be responsible for any and all payments, rebates, administrative
fees or chargebacks due to customers under Seller’s contracts for Products
bearing the Seller NDC Number which were sold by Seller or its Affiliates
(“Seller Payments”).  Buyer agrees that Seller shall have no responsibility for,
and “Seller Payments” shall not include, credits for shelf stock adjustments or
similar adjustments resulting from price decreases on or after the Closing
Date.  Buyer will be responsible for all payments, rebates, administrative fees
or chargebacks due in connection with any and all sales of Products by or on
behalf of Buyer, other than Seller Payments.

(d) Notwithstanding any term or provision of this Section 9.1 to the contrary,
the parties agree that the terms set forth in Appendix III shall control the
obligations of each party with respect to Medicaid Reimbursements and Rebates,
returns, rebates, adverse event reporting, audits, administrative fees,
chargebacks and shelf stock adjustments as more specifically set forth therein
relating to sales of the Transition Products initially supplied to Buyer bearing
the Seller NDC Numbers.

- 19 -

--------------------------------------------------------------------------------

CONFIDENTIAL DRAFT – FOR DISCUSSION PURPOSES ONLY

 

SECTION 9.2. Adverse Experience Reports

Seller shall continue to be responsible for adverse experience reporting to the
FDA until the Closing Date.  On and after the Closing Date, Buyer and Seller
shall negotiate in good faith and agree on a process and procedure for sharing
adverse event information for the Products in which Seller will manufacture and
supply Buyer from a retained ANDA, which shall be documented in a
pharmacovigilance agreement to be entered into by the parties pursuant to the
Supply Agreement.  For all other Products, Seller shall at all times provide to
Buyer all adverse drug experience information brought to the attention of Seller
in respect of the Products manufactured by Seller or its Affiliates, as well as
any material events and matters concerning or affecting safety of the Products
manufactured by Seller or its Affiliates.  At and after the Closing, Seller
shall cooperate with Buyer’s requests regarding adverse experience information
in respect of the Products to ensure that all adverse experience data is
transferred to Buyer.  After the Closing Date, subject to this Agreement, the
Supply Agreement, the Quality Agreement and any other agreement executed between
the parties and/or their Affiliates with respect to any Product, Seller will
submit to Buyer all adverse drug experience information brought to the attention
of Seller in respect of the Products, as well as any material events and matters
concerning or affecting safety of the Products.  After the Closing Date, any new
adverse experience reports or any follow-up adverse experience reports received
by Seller will be forwarded to Buyer, together with any source documents.

SECTION 9.3. Transfer of Product ANDAs, Etc.

(a) Seller will cooperate with Buyer in disclosing any relevant records and
reports which are required to be made, maintained and reported pursuant to
Governmental Rules in the Territory with respect to the Product ANDAs that are
part of the Transferred Assets.

(b) The parties hereto agree to use their reasonable efforts to take any other
actions required by the FDA to effect the transactions contemplated hereby.  On
the Closing Date, each of the parties hereto will take any actions necessary to
effect the transfer of the Product ANDAs from Seller to Buyer, including notices
to the FDA regarding such transfer from Seller to Buyer of the Product
ANDAs.  Each party shall bear its own costs related thereto. Seller shall use
its commercially reasonably efforts and take all necessary actions to seek to
cause the transfer of hard copies (to the extent reasonably in Seller’s
possession) of the Product ANDAs to Buyer as soon as reasonably practicable
after the Closing.

SECTION 9.4. Further Action; Consents; Filings

(a) Upon the terms and subject to the conditions hereof, each of Buyer and
Seller will use commercially reasonable efforts to (i) take, or cause to be
taken, all actions necessary, proper or advisable under applicable Governmental
Rules or otherwise to satisfy the conditions to Closing set forth in Article X
and consummate and make effective the transactions contemplated by this
Agreement, (ii) obtain from the requisite Governmental Entities any consents,
licenses, permits, waivers, approvals, authorizations or orders required to be
obtained or made in connection with the authorization, execution and delivery of
this Agreement and the consummation of the transactions contemplated by this
Agreement and (iii) make all necessary filings, and thereafter make any other
advisable submissions, with respect to this Agreement and the transactions
contemplated by this Agreement required under any applicable Governmental Rules,
including without limitation all filings with the FDA, or any other Governmental
Entity, needed to permit Buyer to manufacture the Products in a timely and
reasonable manner.  Each of Seller and Buyer will provide copies of all
non-confidential documents to the other party and its advisors prior to filing
and, if requested, will accept all reasonable additions, deletions or changes
suggested in connection therewith.  Each of Seller and Buyer will furnish all
information required for any application or other filing to be made pursuant to
the rules and regulations of any applicable Governmental Rules in connection
with the transactions contemplated by this Agreement.

(b) Each of Buyer and Seller shall use reasonable best efforts to obtain from
the FTC preliminary approval for Buyer as the purchaser of the Transferred
Assets.  Each of Buyer and Seller agrees to cooperate and use its reasonable
best efforts vigorously to contest and resist any action, including legislative,
administrative or judicial action, and to have vacated, lifted, reversed or
overturned any decree, judgment, injunction or other order (whether temporary,
preliminary or permanent) that is in effect and that restricts, prevents or
prohibits the consummation of

- 20 -

--------------------------------------------------------------------------------

CONFIDENTIAL DRAFT – FOR DISCUSSION PURPOSES ONLY

 

the transactions contemplated by this Agreement, including by vigorously
pursuing all available avenues of administrative and judicial appeal and all
available legislative action.

SECTION 9.5. Compliance with the Federal Trade Commission Decision

Reference is made to the Order.  The parties hereto agree that the provisions
set forth in Appendix II, which provisions are called for by the Order, are
incorporated into this Agreement as if set forth in their entirety in this
Agreement.  To the extent the provisions of Appendix II conflict with the
provisions of this Agreement or the provisions of the Supply Agreement, the
provisions of Appendix II shall govern.

SECTION 9.6. Representations to Customers.

During the two (2) year period following the Closing, Buyer and Seller each
agrees not to make any false and/or disparaging statements about any Product.

SECTION 9.7. Preservation of Data Room.

Seller shall deliver to Buyer one copy of a compact disc or DVD-ROM containing a
true, correct and complete copy of the materials in the Intralinks electronic
data room sponsored by Seller no more than ten (10) days after the Closing
Date.  

ARTICLE X.

CONDITIONS PRECEDENT

SECTION 10.1. Conditions to Each Party’s Obligations

The obligation of Buyer to purchase the Transferred Assets from Seller and
assume the Assumed Liabilities and the obligations of Seller to sell, assign,
convey and deliver the Transferred Assets to Buyer will be subject to the
satisfaction prior to the Closing of the following conditions:

(a) No Litigation, Injunctions, or Restraints.  No temporary restraining order,
preliminary or permanent injunction or other legal restraint or prohibition
preventing the consummation of the transactions contemplated by this Agreement
will be threatened or in effect.

(b) FTC Preliminary Approval.  The FTC shall have preliminarily approved the
Buyer as the purchaser of the Transferred Assets hereunder.

(c) Allergan Closing.  The Allergan Closing shall have occurred.

(a) Related Transactions.  Prior to or concurrently with the Closing the
transactions contemplated by the Other Acquisition Agreement shall have been
consummated.

SECTION 10.2. Conditions to Obligations of Buyer

The obligation of Buyer to purchase the Transferred Assets from Seller and to
assume the Assumed Liabilities is subject to the satisfaction on and as of the
Closing of each of the following additional conditions (any or all of which may
be waived in whole or in part by Buyer):

(a) Representations and Warranties.  The representations and warranties of
Seller set forth in this Agreement will be true and correct (without giving
effect to any materiality or Material Adverse Effect qualifications set forth
therein) in all respects as of the Closing as though made on and as of the
Closing, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
will be true and correct as of such earlier date), and except in each case for
breaches of such representations and warranties that would not, individually or
in the aggregate, have a Material Adverse Effect.

- 21 -

--------------------------------------------------------------------------------

CONFIDENTIAL DRAFT – FOR DISCUSSION PURPOSES ONLY

 

(b) Performance of Obligations of Seller. Seller will have performed or complied
in all material respects with the obligations, conditions and covenants required
to be performed by it under this Agreement at or prior to the Closing.

(c) No Material Adverse Effect.  There shall not have been a Material Adverse
Effect.

(d) Deliveries.  Seller will have duly executed and delivered to Buyer, dated as
of the Closing Date, the (i) Ancillary Agreements, (ii) Seller Officer’s
Certificate and (iii) Required Third Party Consents.

SECTION 10.3. Conditions to the Obligations of Seller

The obligations of Seller to sell, assign, convey, and deliver the Transferred
Assets, or to cause the Transferred Assets to be sold, assigned, conveyed or
delivered, as applicable, to Buyer are subject to the satisfaction on and as of
the Closing of each of the following additional conditions (any or all of which
may be waived in whole or in part by Seller):

(a) Representations and Warranties.  The representations and warranties of Buyer
set forth in this Agreement will be true and correct (without giving effect to
any materiality or similar qualifications set forth therein) in all respects as
of the Closing as though made on and as of the Closing, except to the extent
such representations and warranties expressly relate to an earlier date (in
which case such representations and warranties will be true and correct as of
such earlier date), and except in each case for breaches of such representations
and warranties that would not, individually or in the aggregate, have a Material
Adverse Effect.

(b) Performance of Obligations of Buyer.  Buyer will have performed in all
material respects the obligations required to be performed by it under this
Agreement at or prior to the Closing.

(c) Purchase Price.  Buyer will have paid the Purchase Price.

(d) Deliveries.  Buyer will have duly executed and delivered to Seller, dated as
of the Closing Date, the (i) Ancillary Agreements, (ii) the Buyer Officer’s
Certificate and (iii) Required Third Party Consents

ARTICLE XI.

TERMINATION, AMENDMENT AND WAIVER

SECTION 11.1. Termination

(a) Notwithstanding anything to the contrary in this Agreement, this Agreement
may be terminated and the transactions contemplated hereby abandoned at any time
prior to the Closing:

 

(i)

by mutual written consent of Seller and Buyer;

 

(ii)

by Seller if any of the conditions set forth in Section 10.1 or 10.3 will have
become incapable of fulfillment and will not have been waived by Seller;

 

(iii)

by Buyer if any of the conditions set forth in Section 10.1 or 10.2 will have
become incapable of fulfillment and will not have been waived by Buyer;

 

(iv)

by Seller or Buyer if the Closing does not occur on or prior to one year from
the Effective Date; provided, however, that the right to terminate this
Agreement pursuant to this clause (iv) shall not be available to any party
hereto whose action or failure to fulfill any obligation under this Agreement
has been the primary cause of the failure of the Closing to have occurred on or
prior to one year from the Effective Date;

- 22 -

--------------------------------------------------------------------------------

CONFIDENTIAL DRAFT – FOR DISCUSSION PURPOSES ONLY

 

 

(v)

by Seller, if Buyer is not preliminarily approved by the FTC or other necessary
Governmental Entity as a purchaser of the Transferred Assets hereunder; 

 

(vi)

by Seller, if the staff of the FTC informs Seller in writing that the staff will
not recommend approval of Buyer as purchaser of the Transferred Assets
hereunder; or

 

(vii)

by Seller or Buyer if the Allergan Agreement is terminated prior to the
consummation of the transactions contemplated by the Allergan Agreement.

provided, however, that the party seeking termination pursuant to clause (ii),
(iii) or (iv) is not in breach of any of its representations, warranties,
covenants or agreements contained in this Agreement.

(b) In the event of termination of this Agreement pursuant to this Section 11.1,
written notice thereof will forthwith be given to the other party and the
transactions contemplated by this Agreement will be terminated, without further
action by any party.  If the transactions contemplated by this Agreement are
terminated as provided herein:

 

(i)

Buyer will return all documents and other material received from Seller relating
to the Products, the Transferred Assets, the Product Technology or the
transactions contemplated hereby, whether so obtained before or after the
execution hereof, to Seller and, if applicable, Seller shall return any
delivered portions of the Purchase Price to Buyer;

 

(ii)

all confidential information received by Buyer with respect to Seller, the
Products, the Transferred Assets or the Product Technology will be treated in
accordance with Section 8.3, which will remain in full force and effect
notwithstanding the termination of this Agreement; and

 

(iii)

the Supply Agreement shall be terminated.

(c) If this Agreement is terminated, no party hereto and none of their
respective directors, officers, stockholders, Affiliates or controlling Persons
shall have any further liability or obligation under this Agreement, except as
set forth in paragraphs (a) and (b) of this Section, except that (i) nothing in
this Section 11.1 will be deemed to release any party from any liability for any
willful and material breach by such party of the terms and provisions of this
Agreement, and (ii) the provisions of Section 8.3 shall survive termination of
this Agreement.

SECTION 11.2. Amendments and Waivers

This Agreement may not be amended except by an instrument in writing signed on
behalf of each of the parties hereto.  By an instrument in writing, Buyer, on
the one hand, or Seller, on the other hand, may waive compliance by the other
party with any term or provision of this Agreement that such other party was or
is obligated to comply with or perform.

SECTION 11.3. Rescission

If at the time the FTC determines to make final and effective its Order
concerning the Proposed Allergan Transaction, the FTC notifies Seller that Buyer
is not an acceptable purchaser of the Transferred Assets, then each of Seller
and Buyer shall have the right immediately to rescind this Agreement, and the
provisions of Sections 11.1(b) and 11.1(c) shall be applicable as if a
termination of this Agreement had occurred.

SECTION 11.4. Modification

If at the time the FTC determines to make final and effective its Order
concerning the Proposed Allergan Transaction, the FTC notifies Seller that this
Agreement is not an acceptable manner of divestiture, Seller and Buyer shall
reasonably seek to modify this Agreement as may be necessary to satisfy the FTC.

- 23 -

--------------------------------------------------------------------------------

CONFIDENTIAL DRAFT – FOR DISCUSSION PURPOSES ONLY

 

ARTICLE XII.

INDEMNIFICATION

SECTION 12.1. Survival

All representations and warranties of Seller and Buyer contained herein or made
pursuant hereto shall survive the Closing Date and shall remain operative and in
full force and effect for a period of twelve (12) months following the Closing
Date (the “Expiration Date”).  Notwithstanding anything herein to the contrary,
any breach of a representation or warranty that is the subject of a claim that
is asserted in writing prior to the Expiration Date shall survive with respect
to such claim or any dispute with respect thereto until the final resolution
thereof.

SECTION 12.2. Indemnification by Seller

(a) Subject to Section 12.4, Seller hereby agrees that from and after the
Closing Date, Seller shall indemnify Buyer and its Affiliates and their
respective officers, directors and employees (the “Buyer Indemnified Parties”)
against, and hold them harmless from, and pay and reimburse such Buyer
Indemnified Parties for, any Losses to the extent such Losses arise from the
following:

 

(i)

any breach by Seller of any representation or warranty made by it contained in
this Agreement;

 

(ii)

any breach by Seller of any of its covenants, agreements or obligations
contained in this Agreement; and

 

(iii)

any and all Excluded Assets and/or Excluded Liabilities.

SECTION 12.3. Indemnification by Buyer

(a) Subject to Section 12.4 hereof, Buyer hereby agrees that from and after the
Closing Date, Buyer shall indemnify Seller and its Affiliates and their
respective officers, directors and employees (the “Seller Indemnified Parties”)
against, and hold them harmless from, and pay and reimburse such Seller
Indemnified Parties for, any Losses to the extent such Losses arise from the
following:

 

(i)

any breach by Buyer of any representation or warranty made by it contained in
this Agreement;

 

(ii)

any breach by Buyer of any of its covenants, agreements or obligations contained
in this Agreement; and

 

(iii)

any and all Assumed Liabilities.

Buyer Indemnified Parties and Seller Indemnified Parties are sometimes referred
to herein as “Indemnified Parties”.

SECTION 12.4. Limitations.

(a) The amount of any Losses for which either Seller or Buyer, as the case may
be, is liable shall be reduced by (i) the amount of any insurance proceeds
actually paid to the Buyer Indemnified Party and the Seller Indemnified Party,
as applicable, and (ii) the aggregate amount actually recovered under any
Assigned Contract (if applicable) or any other indemnity agreement, contribution
agreement, or other Contract between any of the Indemnified Parties, on the one
hand, and any third Person, on the other hand, with respect to such Losses.

(b) Notwithstanding the other provisions of this Article XII, Seller shall not
have any indemnification obligations for any individual Losses arising from or
in connection with Section 12.2(a)(i) unless and until the aggregate amount of
all such Losses together with the amount of all such Losses under the Other
Acquisition Agreement exceed One Hundred Eighty Thousand Dollars ($180,000) (the
“Deductible”), in which event Seller

- 24 -

--------------------------------------------------------------------------------

CONFIDENTIAL DRAFT – FOR DISCUSSION PURPOSES ONLY

 

shall be required to pay the full amount of such Losses to the extent exceeding
the Deductible, but only up to a maximum aggregate amount with respect to this
Agreement together with the Other Acquisition Agreement of Three Million Six
Hundred Thousand Dollars ($3,600,000).

(c) In no event shall either party or any of its Affiliates be liable by reason
of any breach of any representation, warranty, condition or other term of this
Agreement or any duty of common law, for any punitive loss or damage and each
party hereto agrees that it shall not make any such claim; provided that the
foregoing does not limit any of the obligations or liability of either party or
its Affiliates under Sections 12.2 and 12.3 with respect to claims of unrelated
third parties.

(d) Neither Seller nor Buyer shall have any Liability under this Agreement in
respect of any Loss if such Loss would not have arisen but for (i) a change in
GAAP or (ii) a change in any Law after the Closing or a change in the
interpretation of any Law after the Closing as determined by a Governmental
Entity.

(e) For purposes of determining whether a breach of a representation or warranty
has occurred for which indemnification is provided under this Article XII (but,
for the sake of clarity, not for calculating the amount of Losses indemnifiable
hereunder), any materiality, Material Adverse Effect or similar qualifications
in such representation or warranty shall be disregarded.

(f) Except for claims based on fraud, the right of the Buyer Indemnified Parties
and the Seller Indemnified Parties under this Article XII shall be the sole and
exclusive monetary remedy of the Buyer Indemnified Parties and the Seller
Indemnified Parties, as the case may be, with respect to matters covered
hereunder, including but not limited to claims relating to the Products, the
Transferred Assets or Product Technology, Assumed Liabilities or Excluded
Liabilities and no Indemnified Party shall have any other cause of action or
remedy at Law in equity for breach of contract, rescission, tort, or otherwise
against the other party arising under or in connection with this Agreement and
the matters and transactions contemplated hereby. Without limiting the
generality of the preceding sentence, except in the case of specific performance
and for claims based on fraud, no legal action sounding in contribution, tort,
or strict liability (in each case, other than claims made or contemplated by
this Article XII) may be maintained by an Indemnified Party, or any of its
officers, directors, other governing bodies, employees, equityholders, owners,
Affiliates, representatives, agents, successors, or assigns, against the Seller
or Buyer or any of their Affiliates with respect to any matter that is the
subject of Article XII, and Buyer and Seller, for themselves and the other
Indemnified Parties and each of their respective officers, directors, other
governing bodies, employees, equityholders, owners, Affiliates, representatives,
agents, successors, and assigns, hereby waive any and all statutory rights of
contribution or indemnification (other than rights of indemnification hereunder)
that any of them might otherwise be entitled to under any Law with respect to
any matter that is the subject of this Article XII.

SECTION 12.5. Procedure

(a) In order for an Indemnified Party to be entitled to any indemnification
provided for under this Agreement, such Indemnified Party will, within a
reasonable period of time following the discovery of the matters giving rise to
any Losses, notify the indemnifying party under this Article XII (the
“Indemnifying Party”) in writing of its claim for indemnification for such
Losses, specifying in reasonable detail the nature of such Losses and the amount
of the liability estimated to accrue therefrom; provided, however, that failure
to give such notification will not affect the indemnification provided
hereunder, except to the extent the Indemnifying Party will have been prejudiced
as a result of such failure. Thereafter, the Indemnified Party will deliver to
the Indemnifying Party, within a reasonable period of time after the Indemnified
Party’s receipt of such request, all information and documentation reasonably
requested by the Indemnifying Party with respect to such Losses.

(b) If the indemnification sought pursuant hereto involves a claim made by a
third party against the Indemnified Party (a “Third Party Claim”), the
Indemnifying Party will be entitled to assume the defense of such Third Party
Claim at its own expense with counsel selected by the Indemnifying
Party.  Should the Indemnifying Party so elect to assume the defense of a Third
Party Claim, the Indemnifying Party will not be liable to the Indemnified Party
for any legal expenses subsequently incurred by the Indemnified Party in
connection with the defense thereof.  If the Indemnifying Party assumes such
defense, the Indemnified Party will have the right to participate in the defense
thereof and to employ counsel, at its own expense (which expense shall not
constitute a Loss), separate from the counsel employed by the Indemnifying
Party, it being understood that the Indemnifying

- 25 -

--------------------------------------------------------------------------------

CONFIDENTIAL DRAFT – FOR DISCUSSION PURPOSES ONLY

 

Party will control such defense.  The Indemnifying Party will be liable for the
reasonable and documented fees and expenses of counsel employed by the
Indemnified Party for any period during which the Indemnifying Party has not
assumed the defense thereof (other than during any period in which the
Indemnified Party will have failed to give notice of the Third Party Claim as
provided above).  If the Indemnifying Party chooses to defend or prosecute a
Third Party Claim, all of the parties hereto will cooperate in the defense or
prosecution thereof.  Such cooperation will include the retention and (upon the
Indemnifying Party’s request) the provision to the Indemnifying Party of records
and information which are reasonably relevant to such Third Party Claim, and
making employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. If the
Indemnifying Party chooses to defend or prosecute any Third Party Claim, it will
defend or prosecute it diligently and the Indemnifying Party will obtain the
prior written consent of the Indemnified Party (not to be unreasonably withheld)
before entering into any settlement, compromise or discharge of such Third Party
Claim if (i) such settlement, compromise or discharge does not relate solely to
monetary damages, (ii) such settlement, compromise or discharge does not
expressly unconditionally and completely release the Indemnified Party from all
Losses and liabilities with respect to such Third Party Claim, (iii) the
Indemnifying Party is not directly paying the full amount of the Losses in
connection with such Third Party Claim and (iv)  such settlement, compromise or
discharge does not contain any admission of liability by the Indemnified Party
or its Affiliates.  Whether or not the Indemnifying Party will have assumed the
defense of a Third Party Claim, the Indemnified Party will not admit any
liability with respect to, or settle, compromise or discharge, such Third Party
Claim without the Indemnifying Party’s prior written consent (not to be
unreasonably withheld).

(c) If an indemnification payment is received by Buyer Indemnified Party or
Seller Indemnified Party, as applicable, and such Indemnified Party later
receives insurance proceeds in respect of the related Losses or other recoveries
under section 12.4(a)(ii) above that were not previously credited against such
indemnification payment when made, such Indemnified Party shall promptly pay to
the Indemnifying Party, an amount equal to the lesser of (A) such insurance
proceeds or other recoveries, with respect to such Losses and (B) the net
indemnification payment previously paid by such Indemnifying Party with respect
to such Losses.  Each Indemnified Party shall use reasonable and good faith
efforts to collect amounts available under available insurance coverage and
promptly and diligently pursue such claims relating to any Losses for which it
is seeking indemnification.

(d) Each Indemnified Party shall take, and shall cause its Affiliates to take,
all reasonable steps to mitigate any Loss upon becoming aware of any event or
circumstance that would reasonably be expected to, or such Indemnified Party
believes does, give rise thereto, including incurring costs only to the minimum
extent necessary to remedy the breach that gives rise to such Loss; provided,
that such failure to use such efforts in accordance with the foregoing shall not
relieve the Indemnifying Party of its indemnification obligations under this
Article XII except and only to the extent that the Indemnifying Party is
prejudiced thereby.

SECTION 12.6. Adjustment to Purchase Price.

Seller and Buyer agree to treat all payments made either to or for the benefit
of the other party under this Agreement as adjustments to the Purchase Price for
Tax purposes to the extent permitted under applicable Tax Law.

ARTICLE XIII.

GENERAL PROVISIONS

SECTION 13.1. Expenses

Except as otherwise specified in this Agreement and the Supply Agreement, all
costs and expenses, including fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the
transactions contemplated hereby will be paid by the party incurring such costs
and expenses, whether or not the Closing will have occurred. For the avoidance
of doubt, Buyer will not have any obligation to make any payment in respect of
the initial Firm Order (as defined in the Supply Agreement) if this Agreement is
terminated prior to the Closing Date.

- 26 -

--------------------------------------------------------------------------------

CONFIDENTIAL DRAFT – FOR DISCUSSION PURPOSES ONLY

 

SECTION 13.2. Further Assurances and Actions

Each of the parties hereto, upon the request of the other party hereto, whether
before or after the Closing and without further consideration, will do, execute,
acknowledge and deliver or cause to be done, executed, acknowledged or delivered
all such further acts, deeds, documents, assignments, transfers, conveyances,
powers of attorney and assurances as may be reasonably necessary to effect
complete consummation of the transactions contemplated by this
Agreement.  Seller and Buyer agree to execute and deliver such other documents,
certificates, agreements and other writings and to take such other actions as
may be reasonably necessary in order to consummate or implement expeditiously
the transactions contemplated by this Agreement. From and after the Closing,
each of the parties shall cooperate and use their respective commercially
reasonable efforts to take, or cause to be taken, all appropriate action, and
do, or cause to be done, and assist and cooperate with the other parties in
doing, all things reasonably requested by the other party hereto with respect to
the transactions contemplated hereby.

SECTION 13.3. Notices

All notices and other communications required or permitted to be given or made
pursuant to this Agreement shall be in writing signed by the sender and shall be
deemed duly given (a) on the date delivered, if personally delivered, (b) on the
date sent by telecopier with automatic confirmation by the transmitting machine
showing the proper number of pages were transmitted without error, (c) on the
Business Day after being sent by Federal Express or another recognized overnight
mail service which utilizes a written form of receipt for next day or next
business day delivery or (d) two (2) Business Days after mailing, if mailed by
U.S. postage-prepaid certified or registered mail, return receipt requested, in
each case addressed to the applicable party at the address set forth below;
provided that a party may change its address for receiving notice by the proper
giving of notice hereunder:

if to Seller, to:

Teva Pharmaceutical Industries Ltd.

5 Basel Street

P.O.B. 3190

Petach Tikvah, Israel

Attention: Dror Bashan

Email: Dror.Bashan@teva.co.il

and

Teva Pharmaceuticals USA, Inc.

425 Privet Road

PO Box 1005

Horsham, PA 19044 U.S.A.

Attention: General Counsel

Fax: (215) 293-6499

With a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attention: Daniel E. Wolf

Facsimile: (212) 446-6460

and

Kirkland & Ellis LLP

655 Fifteenth Street, N.W.

Washington, D.C. 20005

- 27 -

--------------------------------------------------------------------------------

CONFIDENTIAL DRAFT – FOR DISCUSSION PURPOSES ONLY

 

Attention: Mark Kovner

Facsimile: (202) 879-5200

if to Buyer, to:

Sagent Pharmaceuticals, Inc.

1901 N. Roselle Road, Suite 700

Schaumburg, IL 60195

Attention:  Michael V. Ward
Facsimile: (847) 908-1601

With a copy (which shall not constitute notice) to:

Katten Muchin Rosenman LLP

525 W. Monroe

Chicago, IL 60661

Attention:  Brian J. Sodikoff
Facsimile:(312) 902-1061

SECTION 13.4. Headings

The table of contents and headings contained in this Agreement are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Agreement.

SECTION 13.5. Severability

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced under any Law or public policy, all other terms and
provisions of this Agreement will nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any party.  Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto will negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties hereto as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the greatest
extent possible.

SECTION 13.6. Counterparts

This Agreement may be executed in one or more counterparts, all of which will be
considered one and the same agreement and will become effective when one or more
counterparts have been signed by each of the parties hereto and delivered to the
other parties hereto, it being understood that all parties hereto need not sign
the same counterpart.

SECTION 13.7. Entire Agreement; No Third-Party Beneficiaries

This Agreement and the Exhibits and Schedules hereto, together with the
Ancillary Agreements, constitute the entire agreement and supersede all prior
agreements and understandings, both written and oral (including any letter of
intent, memorandum of understanding or term sheet), between or among the parties
hereto with respect to the subject matter hereof.  Except as specifically
provided herein, this Agreement is not intended to confer upon any Person other
than the parties hereto any rights or remedies hereunder.  Effective as of the
Closing Date, the parties hereto acknowledge and agree that the supply agreement
between Buyer and Seller, dated as of October 31, 2013, and amended as of
September 10, 2014 and all other agreements related thereto, shall be terminated
as to the Products being purchased through this Agreement and have no further
force or effect as to those Products, except that, to the extent any provision
therein survives termination of such agreement, such provision will survive in
accordance with the terms therewith.  Notwithstanding any terms of this
Agreement including this section, all agreements between Buyer and Seller
relating to Topotecan HCl shall remain unchanged by this Agreement.

- 28 -

--------------------------------------------------------------------------------

CONFIDENTIAL DRAFT – FOR DISCUSSION PURPOSES ONLY

 

SECTION 13.8. Governing Law

This Agreement and any and all matters arising directly or indirectly herefrom
shall be governed by and construed and enforced in accordance with the Laws of
the State of New York, U.S.A. applicable to agreements made and to be performed
entirely in such State.

SECTION 13.9. Jurisdiction, Venue, Service of Process, WAIVER OF JURY TRIAL

(a) Buyer and Seller agree to irrevocably submit to the exclusive jurisdiction
of (i) the Supreme Court of the State of New York, New York County, or (ii) the
United States District Court for the Southern District of New York, U.S.A., for
the purposes of any suit, action or other proceeding arising out of this
Agreement or any transaction contemplated hereby.  Each party agrees to commence
any such action, suit or proceeding either in the United States District Court
for the Southern District of New York, U.S.A. or, if such suit, action or other
proceeding may not be brought in such court for jurisdictional reasons, in the
Supreme Court of the State of New York, New York County.  Each party further
agrees that service of any process, summons, notice or document by U.S.
registered mail or recognized international courier service to such party’s
respective address set forth in Section 13.3 of this Agreement shall be
effective service of process for any action, suit or proceeding in New York with
respect to any matters to which it has submitted to jurisdiction in this
Agreement.  Each party irrevocably and unconditionally waives any objection to
the laying of venue of any action, suit or proceeding arising out of this
Agreement or the transactions contemplated hereby in (i) the Supreme Court of
the State of New York, New York County, or (ii) the United States District Court
for the Southern District of New York, U.S.A.

(b) THE BUYER AND THE SELLER HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION
(I) ARISING UNDER THIS AGREEMENT OR (II) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR
ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY, OR OTHERWISE.  THE
PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OF
A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 13.10. Specific Performance

The parties hereto agree that irreparable damage may occur in the event any
provision of this Agreement were not performed in accordance with its terms and
that the parties hereto will be entitled to seek specific performance of such
terms, in addition to any other remedy at Law or in equity, without the
necessity of demonstrating the inadequacy of monetary damages and without the
posting of a bond.

SECTION 13.11. Allergan

Notwithstanding anything to the contrary contained herein, Buyer, on behalf of
itself and its Affiliates acknowledges that neither Allergan nor any of its
Affiliates shall have any Liability under this Agreement or for any claim based
on, in respect of, or by reason of, the transactions contemplated hereby,
including, but not limited to, any dispute related to, or arising from, the
Transferred Assets.

SECTION 13.12. Publicity

Neither party will make any public announcement concerning, or otherwise
publicly disclose, any information with respect to the transactions contemplated
by this Agreement or any of the terms and conditions hereof without the prior
written consent of the other parties hereto, which consent will not be
unreasonably withheld.  Notwithstanding the foregoing, either party may make any
public disclosure concerning the transactions contemplated hereby that in the
view of such party’s counsel may be required by Law or the rules of any stock

- 29 -

--------------------------------------------------------------------------------

CONFIDENTIAL DRAFT – FOR DISCUSSION PURPOSES ONLY

 

exchange on which such party’s or its Affiliates’ securities trade; provided,
however, the party making such disclosure will provide the non-disclosing party
with a copy of the intended disclosure reasonably, and to the extent
practicable, prior to public dissemination, and the parties hereto will
coordinate with one another regarding the timing, form and content of such
disclosure.

SECTION 13.13. Assignment

Neither party may assign its rights or obligations under this Agreement without
the prior written consent of the other party; provided, however, that after the
Closing Date either party may assign its rights and obligations under this
Agreement (including without limitation the Licenses and the covenant not to sue
contained in Section 2.5), without the prior written consent of the other party,
to an Affiliate or to a successor of the assigning party by reason of merger,
sale of all or substantially all of its assets or portion of its business which
relates to a Product or any number of the Products, or any similar
transaction.  Any permitted assignee or successor-in-interest will assume all
obligations of its assignor under this Agreement.  No assignment will relieve
either party of its responsibility for the performance of any obligation.  This
Agreement will be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns.

[signature page follows]

 

 

 

- 30 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Asset Purchase Agreement
to be signed by their respective representatives thereunto duly authorized, all
as of the date first written above.

 

TEVA PHARMACEUTICAL

INDUSTRIES LTD.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

SAGENT PHARMACEUTICALS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Assignment and Assumption Agreement

(see attached)

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

Bill of Sale

(see attached)

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

Products

(see attached)

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D

Supply Agreement

(see attached)

 

 

--------------------------------------------------------------------------------

 

EXHIBIT E

Purchase Price Allocation

(see attached)

 

 

--------------------------------------------------------------------------------

 

EXHIBIT F

Form of Customer Notice

(see attached)

 

 

--------------------------------------------------------------------------------

 

Appendix III

Seller NDC Number Transition Services

(see attached)

 

 

--------------------------------------------------------------------------------

 

Disclosure Schedules

(see attached)

 

 